 



EXHIBIT 10.1 (a)
SENSIENT TECHNOLOGIES CORPORATION
2007 RESTRICTED STOCK PLAN
(as amended and restated on April 24, 2008)
Section 1 Establishment, Purpose and Amendment and Restatement of Plan.
     1.1 Establishment. Sensient Technologies Corporation, a Wisconsin
corporation (the “Company”), hereby establishes the “SENSIENT TECHNOLOGIES
CORPORATION 2007 RESTRICTED STOCK PLAN” (the “Plan”) for officers and key
employees. This Plan permits the grant of Restricted Stock and Restricted Stock
Units, as described herein.
     1.2 Purpose. The purpose of this Plan is to advance the interests of the
Company by encouraging and providing for the acquisition of an equity interest
in the Company by its officers and key employees, and by enabling the Company to
attract and retain the services of officers and key employees upon whose
judgment, interest and special effort the successful conduct of its operations
is largely dependent.
     1.3 Effective Date; Amendment and Restatement. This Plan became effective
on April 26, 2007 (the “Effective Date”), the date on which the Plan was
approved by the shareholders of the Company. On April 24, 2008, the Plan was
amended and restated to permit the grant of restricted stock units, in addition
to restricted stock.
Section 2 Definitions.
     2.1 Definitions. Capitalized terms used herein without definition shall
have the respective meanings set forth below:

  (a)   “Award” means any Restricted Stock or Restricted Stock Unit grant, or
any other benefit conferred under the terms hereof.     (b)   “Board” means the
Board of Directors of the Company.     (c)   “Code” means the Internal Revenue
Code of 1986, as amended.     (d)   “Committee” means the Compensation and
Development Committee of the Board.     (e)   “Exchange Act” means the
Securities Exchange Act of 1934, as amended.     (f)   “Fair Market Value”
means, as of any date of determination, the closing price of a share of Stock on
the New York Stock Exchange (or on such other recognized market or quotation
system on which the trading prices of Stock are traded or quoted at the relevant
time) as reported on the composite list used by The Wall Street Journal for
reporting stock prices,

 



--------------------------------------------------------------------------------



 



      or if no such sale shall have been made on that day, on the last preceding
day on which there was such a sale.

  (g)   “Participant” means any individual designated by the Committee to
participate in this Plan.     (h)   “Performance Goals” means one or more of the
following criteria, as determined by the Committee: (i) earnings per share; (ii)
return on equity; (iii) return on invested capital; (iv) return on assets; (v)
revenue growth; (vi) earnings before interest, taxes, depreciation and
amortization; (vii) earnings before interest, taxes and amortization; (viii)
operating income; (ix) pre- or after-tax income; (x) cash flow; (xi) cash flow
per share; (xii) net earnings; (xiii) economic value added (or an equivalent
metric); (xiv) share price performance; (xv) total shareholder return; (xvi)
improvement in or attainment of expense levels; (xvii) improvement in or
attainment of working capital levels; (xviii) debt reduction; or (xix) strategic
and leadership goals (provided, however, that strategic and leadership goals
must be (a) able to be objectively determined for each participant such that an
award based in whole or part on strategic and leadership goals would not fail to
qualify as “qualified performance based compensation” under Treas. Reg.
1.162-27(e) promulgated under Section 162(m) of the Code, or (b) such goals are
used solely by the Committee for the purposes of exercising its negative
discretion).     (i)   “Period of Restriction” means the period during which an
Award is forfeitable pursuant to Section 7 or Section 8 hereof.     (j)  
“Restricted Stock” means Stock granted to a Participant pursuant to Section 7
hereof.     (k)   “Restricted Stock Unit” means a restricted stock unit granted
to a Participant pursuant to Section 8 hereof.     (l)   “Stock” means the
Common Stock of the Company, par value of $0.10.

     2.2 Gender and Number. Except when otherwise indicated by the context,
words in the masculine gender when used in this Plan shall include the feminine
gender, the singular shall include the plural and the plural shall include the
singular.
Section 3 Eligibility and Participation.
     Participants in this Plan shall be selected by the Committee from among
those officers and key employees of the Company and its subsidiaries, including
subsidiaries which become such after adoption hereof, who are recommended for
participation by the Company’s Chief Executive Officer and who, in the opinion
of the Committee, are in a position to contribute materially to the Company’s
continued growth and development and to its long-term financial success. The
Committee’s designation of any person to receive an Award shall not require the
Committee to designate such person to receive an Award at any subsequent time.

2



--------------------------------------------------------------------------------



 



Section 4 Administration.
     4.1 Administration. This Plan shall be administered by the Committee.
     4.2 Powers and Authority of the Committee. The Committee, by majority
action thereof, shall have complete and sole authority to:

  (a)   designate officers and key employees to receive Awards;     (b)  
determine the type of Awards to be granted to Participants;     (c)   determine
the number of shares of Stock to be covered by Awards granted to Participants;  
  (d)   determine the terms and conditions of any Award granted to any
Participant (which may, in the discretion of the Committee, differ from
Participant to Participant), including, without limitation, provisions relating
to the vesting of Awards over a period of time, upon the attainment of specified
Performance Goals, or otherwise;     (e)   interpret this Plan and apply its
provisions, and prescribe, amend and rescind rules, regulations, procedures, and
forms relating to this Plan;     (f)   authorize any person to execute, on
behalf of the Company, any instrument required to carry out the purposes of this
Plan;     (g)   amend any outstanding agreement relating to any Award, subject
to applicable legal restrictions and, to the extent such amendment may adversely
affect the Participant who entered into such agreement, to the consent of such
Participant;     (h)   prescribe the consideration for the grant of each Award
hereunder and determine the sufficiency of such consideration; and     (i)  
make all other determinations and take all other actions deemed necessary or
advisable for the administration hereof and provide for conditions and
assurances deemed necessary or advisable to protect the interests of the Company
and its affiliates in connection herewith; but only to the extent that any of
the foregoing are not contrary to the express provisions hereof. Determinations,
interpretations or other actions made or taken by the Committee pursuant to the
provisions hereof shall be final, binding and conclusive for all purposes and
upon all persons. The Committee’s decisions need not be uniform and may be made
selectively among Participants, whether or not they are similarly situated.

     4.3 Composition of the Committee. The Committee shall consist of not less
than two directors. Each member of the Committee shall be a “nonemployee
director” (within the meaning of Rule 16b-3 under the Exchange Act); provided,
however, that in the event any Committee

3



--------------------------------------------------------------------------------



 



member is not a “nonemployee director,” then the Committee shall, with respect
to any Award to be made to any Participant who is subject to Section 16 of the
Exchange Act (“Section 16 Participant”), delegate its functions with respect to
such Award to a subcommittee (of not less than two directors) which consists
exclusively of members who are “nonemployee directors.” Further, the Committee
may delegate to one or more senior officers of the Company any or all of the
authority and responsibility of the Committee with respect to this Plan, other
than with respect to Section 16 Participants. A majority of the members of the
Committee (or subcommittee, as the case may be) shall constitute a quorum and
all determinations of the Committee shall be made by a majority of its members.
Any determination of the Committee may be made without notice or meeting of the
Committee by a writing signed by a majority of the Committee members.
Section 5 Stock Subject to Plan.
     5.1 Number. The total number of shares of Stock reserved and available for
issuance under this Plan shall initially be 1,500,000. The number of shares of
Stock reserved and available for issuance hereunder shall be subject to
adjustment upon occurrence of any of the events indicated in Subsection 5.3
hereof. No Participant may be granted Awards under this Plan with respect to
more than 250,000 shares of Stock (subject to adjustment) during any calendar
year. The shares to be issued under this Plan may consist, in whole or in part,
of authorized but unissued Stock or treasury Stock, not reserved for any other
purpose.
     5.2 Unused Stock. In the event any shares of Stock that are subject to an
Award cease to be subject to such Award (whether due to expiration,
cancellation, termination, forfeiture, or otherwise) with such Stock being
forfeited back to the Company, then the shares of Stock subject to such Award
shall again become available for future Awards hereunder.
     5.3 Adjustment in Capitalization. In the event of any change in the
outstanding shares of Stock that occurs by reason of a Stock dividend or split,
recapitalization, merger, consolidation, combination, spin-off, split-up,
exchange of shares or other similar corporate change such that an adjustment is
required to preserve, or to prevent enlargement of, the benefits or potential
benefits made available under this Plan, then the aggregate number and type of
equity authorized for issuance hereunder as well as the number and type of
equity subject to each outstanding Award shall be appropriately adjusted by the
Committee, whose determination shall be conclusive; provided, however, that
fractional shares shall be rounded to the nearest whole share. In such event,
the Committee shall also make appropriate adjustments in the number of shares of
Stock authorized for issuance hereunder and make such other adjustments as it
deems necessary or appropriate so as to preserve, or to prevent enlargement of,
the benefits or potential benefits made available under this Plan.
Section 6 Duration of Plan.
     This Plan shall remain in effect, subject to the Board’s right to earlier
terminate this Plan pursuant to Section 12 hereof, until all shares of Stock
subject to it shall have been purchased or acquired pursuant to the provisions
hereof. Notwithstanding the foregoing, no Award may be granted hereunder on or
after the tenth (10th) anniversary of the Effective Date.

4



--------------------------------------------------------------------------------



 



Section 7 Restricted Stock.
     7.1 Grant of Restricted Stock. Subject to the provisions of Sections 5 and
6 hereof, the Committee, at any time and from time to time, may grant shares of
Restricted Stock hereunder to such Participants and in such amounts as it shall
determine. Each grant of Restricted Stock shall be evidenced by a written
agreement (“Restricted Stock Agreement”).
     7.2 Other Restrictions. The Committee shall, in the terms and conditions of
the Restricted Stock Agreement, impose such restrictions on any shares of
Restricted Stock granted pursuant to this Plan as it may deem advisable
(including, without limitation, restrictions under applicable Federal or state
securities laws), and may legend the certificates representing Restricted Stock
to give appropriate notice of such restrictions. The restrictions may be based
upon the attainment of Performance Goals so that the Award qualifies as
“performance-based compensation” within the meaning of Section 162(m) of the
Code. The Committee may also base the restrictions upon such other conditions,
restrictions and contingencies as the Committee may determine.
     7.3 Registration. Any Restricted Stock granted hereunder to a Participant
may be evidenced in such manner as the Committee may deem appropriate,
including, without limitation, book-entry registration or issuance of a stock
certificate or certificates. In the event any stock certificate is issued in
respect of shares of Restricted Stock granted hereunder to a Participant, such
certificate shall be registered in the name of the Participant and shall bear an
appropriate legend (as determined by the Committee) referring to the terms,
conditions and restrictions applicable to such Restricted Stock. In the event
such Restricted Stock is issued in book-entry form, the depository and the
Company’s transfer agent shall be provided with notice referring to the terms,
conditions and restrictions applicable to such Restricted Stock, together with
such stop-transfer instructions as the Committee deems appropriate.
     7.4 Forfeiture. Except as otherwise determined by the Committee, upon
termination of employment of a Participant due to death, disability, or for any
other reason, during the applicable Period of Restriction, all shares of
Restricted Stock still subject to restriction under the terms of the Restricted
Stock Agreement shall be immediately and automatically forfeited to the Company.
     7.5 Voting Rights. During the Period of Restriction, Participants holding
shares of Restricted Stock granted hereunder may exercise full voting rights
with respect to those shares.
     7.6 Dividends and Other Distributions. During the Period of Restriction,
Participants holding shares of Restricted Stock granted hereunder shall be
entitled to receive all dividends and other distributions paid with respect to
those shares while they are so held. If any such dividends or distributions are
paid in shares of Stock, the shares shall be subject to the same restrictions on
transferability as the shares of Restricted Stock with respect to which they
were paid.
     7.7 Nontransferability of Restricted Stock. No shares of Restricted Stock
granted hereunder may be sold, transferred, pledged, assigned or otherwise
alienated or hypothecated, other than by will or by the laws of descent and
distribution, until the termination of the

5



--------------------------------------------------------------------------------



 



applicable Period of Restriction. All rights with respect to the Restricted
Stock granted to a Participant hereunder shall be exercisable during his
lifetime only by such Participant.
Section 8 Restricted Stock Units.
     8.1 Grant of Restricted Stock Units. Subject to the provisions of
Sections 5 and 6 hereof, the Committee, at any time and from time to time, may
grant Restricted Stock Units to such Participants and in such amounts as it
shall determine. An Award of Restricted Stock Units shall entitle the
Participant to receive shares of Stock at such future time and upon such terms
and conditions as specified by the Committee in the agreement evidencing such
Award (the “Restricted Stock Unit Agreement”).
     8.2 Other Restrictions. The Committee shall, in the terms and conditions of
the Restricted Stock Unit Agreement, impose such restrictions on any Restricted
Stock Units granted pursuant to this Plan as it may deem advisable (including,
without limitation, restrictions under applicable Federal or state securities
laws). The restrictions may be based upon the attainment of Performance Goals so
that the Award qualifies as “performance-based compensation” within the meaning
of Section 162(m) of the Code. The Committee may also base the restrictions upon
such other conditions, restrictions and contingencies as the Committee may
determine.
     8.3 Voting, Dividend & Other Rights. Participants granted Restricted Stock
Units shall not be entitled to vote or to receive dividends until they become
owners of the shares of Stock pursuant to their Restricted Stock Unit
Agreements.
     8.4 Forfeiture. Except as otherwise determined by the Committee, upon
termination of employment of a Participant due to death, disability, or for any
other reason, during the applicable Period of Restriction, all Restricted Stock
Units still subject to restriction under the terms of the Restricted Stock Unit
Agreement shall be immediately and automatically forfeited to the Company.
     8.5 Nontransferability of Restricted Stock Units. Except as otherwise
provided in a Participant’s Restricted Stock Unit Agreement, no Restricted Stock
Units granted hereunder may be sold, transferred, pledged, assigned or otherwise
alienated or hypothecated, other than by will or by the laws of descent and
distribution, until the termination of the applicable Period of Restriction.
Section 9 Beneficiary Designation.
     Each Participant may, from time to time, name any beneficiary or
beneficiaries (who may be named contingently or successively) to whom any
benefit hereunder is to be paid in case of his death before he receives any or
all of such benefit. Each designation will revoke all prior designations by the
same Participant, shall be in a form prescribed by the Committee and will be
effective only when filed by the Participant in writing with the Committee
during his lifetime. In the absence of any such designation, benefits remaining
unpaid at the Participant’s death shall be paid to his estate.

6



--------------------------------------------------------------------------------



 



Section 10 Rights of Employees.
     Nothing in this Plan shall interfere with or limit in any way the right of
the Company to terminate any Participant’s employment at any time nor confer
upon any Participant any right to continue in the employment of the Company.
Section 11 Change of Control.
     11.1 In the event of a “Change of Control” (as hereinafter defined):

  (a)   Restricted Stock that is not then vested shall vest upon the date of the
Change of Control and each holder of such Restricted Stock shall have the right,
exercisable by written notice to the Company within sixty (60) days after the
Change of Control, to receive, in exchange for the surrender of such Restricted
Stock, an amount of cash equal to the highest of (i) the Fair Market Value of
such Restricted Stock on the date of surrender; (ii) the highest price per share
of Stock paid in the transaction giving rise to the Change of Control multiplied
by the number of shares of Restricted Stock surrendered; or (iii) the Fair
Market Value of such Restricted Stock on the effective date of the Change of
Control; and     (b)   Restricted Stock Units that are not then vested shall
vest upon the date of the Change of Control and each holder of such Restricted
Stock Units shall have the right, exercisable by written notice to the Company
within sixty (60) days after the Change of Control, to receive, in exchange for
the surrender of the shares of Stock subject to the Restricted Stock Units, an
amount of cash equal to the highest of (i) the Fair Market Value of the Stock
covered by the Restricted Stock Units on the date of surrender; (ii) the highest
price per share of Stock paid in the transaction giving rise to the Change of
Control multiplied by the number of shares of Stock covered by the Restricted
Stock Units surrendered; or (iii) the Fair Market Value of the Stock covered by
the Restricted Stock Units on the effective date of the Change of Control.

     11.2 A “Change of Control” of the Company means:

  (a)   the acquisition by any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 20% or more of either (i) the then outstanding shares of common stock of the
Company (the “Outstanding Company Common Stock”) or (ii) the combined voting
power of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that for purposes of this subsection (a), the
following acquisitions shall not constitute a Change of Control: (1) any
acquisition directly from the Company, (2) any acquisition by the Company,
(3) any

7



--------------------------------------------------------------------------------



 



      acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company or
(4) any acquisition pursuant to a transaction which complies with clauses (i),
(ii) and (iii) of subsection (c) of this Section; or

  (b)   individuals who, as of October 12, 2006, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
October 12, 2006, whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or     (c)  
consummation by the Company of a reorganization, merger or consolidation or sale
or other disposition of all or substantially all of the assets of the Company or
the acquisition of assets of another entity (a “Business Combination”), in each
case, unless, following such Business Combination, (i) all or substantially all
of the individuals and entities who were the beneficial owners, respectively, of
the Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such business combination beneficially own, directly or
indirectly, more than 50% of, respectively, the then outstanding shares of
common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the corporation resulting from such Business Combination (including,
without limitation, a corporation which as a result of such transaction owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more subsidiaries) in substantially the same proportions as their
ownership immediately prior to such Business Combination of the Outstanding
Company Common Stock and Outstanding Company Voting Securities, as the case may
be, (ii) no Person (excluding any employee benefit plan (or related trust) of
the Company or of such corporation resulting from such Business Combination)
beneficially owns, directly or indirectly, 20% or more of, respectively, the
then outstanding shares of common stock of the corporation resulting from such
Business Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination and (iii) at least a majority of the members
of the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the

8



--------------------------------------------------------------------------------



 



      initial agreement, or the action of the Board, providing for such Business
Combination; or

  (d)   approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

Section 12 Amendment, Modification and Termination of Plan.
     12.1 Amendments and Termination. The Board may at any time amend, alter,
suspend, discontinue or terminate this Plan; provided, however, that stockholder
approval of any amendment of this Plan shall be obtained if otherwise required
by (a) the Code or any rules promulgated thereunder, or (b) the listing
requirements of the principal securities exchange or market on which the Stock
is then traded (including in order to maintain the listing or quotation of the
Stock thereon). An amendment or termination of this Plan shall not adversely
affect the rights of Participants with respect to Awards previously granted to
them, and all unexpired Awards shall continue in force and effect after
termination of this Plan except as they may lapse or be terminated by their own
terms and conditions.
     12.2 Waiver of Conditions. The Committee may, in whole or in part, waive
any conditions or other restrictions with respect to any Award granted
hereunder.
Section 13 Taxes.
     The Company shall be entitled to withhold the amount of any tax
attributable to any amount payable or shares of Stock deliverable under this
Plan after giving the person entitled to receive such amount or shares of Stock
notice as far in advance as practicable, and the Company may defer making any
such payment or delivery if any such tax may be pending unless and until
indemnified to its satisfaction. A Participant may by written election, elect to
pay all or a portion of the federal, state and local withholding taxes arising
in connection with the lapse of restrictions on an Award, by electing to
(a) have the Company withhold shares of Stock received in connection with such
benefit provided, however, that the amount to be withheld shall not exceed the
Company’s minimum statutory federal, state and local tax withholding obligations
for the Participant (“Minimum Obligations”) associated with the transaction,
(b) have the Company withhold up to 50% of the shares of Stock received in
connection with such benefit provided that the Participant can demonstrate that
the Participant holds previously owned shares of Stock (“Previous Shares”) equal
to the difference between the amount withheld and the Minimum Obligations and
that the Previous Shares have been held for a minimum of six months and the
Participant agrees to hold the Previous Shares for at least six months from the
date of the election, (c) deliver up to 50% of other previously owned shares of
Stock, having a Fair Market Value equal to the amount to be withheld provided
that the shares have been held by the Participant for a minimum of six months,
or (d) pay the withholding amount in cash. The written election must be made on
or before the date as of which the amount of tax to be withheld is determined.
The Fair Market Value of fractional shares of Stock remaining after payment of
the withholding taxes shall be paid to the Participant in cash.

9



--------------------------------------------------------------------------------



 



Section 14 Indemnification.
     Each person who is or shall have been a member of the Committee or of the
Board shall be indemnified and held harmless by the Company against and from any
loss, cost, liability or expense that may be imposed upon or reasonably incurred
by him in connection with or resulting from any claim, action, suit or
proceeding to which he may be a party or in which he may be involved by reason
of any action taken or failure to act under this Plan and against and from any
and all amounts paid by him in settlement thereof, with the Company’s approval,
or paid by him in satisfaction of any judgment in any such action, suit or
proceeding against him, provided he shall give the Company an opportunity, at
its own expense, to handle and defend the same before he undertakes to handle
and defend it on his own behalf. The foregoing right of indemnification shall
not be exclusive of any other rights of indemnification to which such persons
may be entitled under the Company’s Articles of Incorporation or Bylaws, as a
matter of law, or otherwise, or any power that the Company may have to indemnify
them or hold them harmless.
Section 15 Miscellaneous.
     Any Award may also be subject to other provisions (whether or not
applicable to any Award made to any other Participant) as the Committee
determines appropriate, including, without limitation, provisions for:

  (a)   restrictions on resale or other disposition of financed shares; and    
(b)   compliance with federal or state securities laws and stock exchange or
market requirements.

Section 16 Requirements of Law.
     16.1 Requirements of Law. The Plan, the granting and exercising of Awards
thereunder, and the other obligations of the Company under the Plan, shall be
subject to all applicable foreign, Federal and State laws, rules, and
regulations, and to such approvals by any regulatory or governmental agency as
may be required, and to any rules or regulations of any exchange on which the
Stock is listed. The Company, in its discretion, may postpone the granting and
exercising of Awards, the issuance or delivery of Stock under any Award or any
other action permitted under the Plan to permit the Company, with reasonable
diligence, to complete such stock exchange listing or registration or
qualification of such Stock or other required action under any foreign, Federal
or State law, rule, or regulation and may require any Participant to make such
representations and furnish such information as it may consider appropriate in
connection with the issuance or delivery of Stock in compliance with applicable
laws, rules, and regulations. The Company shall not be obligated by virtue of
any provision of the Plan to recognize the exercise of any Award or to otherwise
sell or issue Stock in violation of any such laws, rules, or regulations; and
any postponement of the exercise or settlement of any Award under this provision
shall not extend the term of such Awards, and neither the Company nor its
directors or officers shall have any obligation or liability to the Participant
with respect to any Award (or Stock issuable thereunder) that shall lapse
because of such postponement.
     16.2 Governing Law. This Plan, and all agreements hereunder, shall be
construed in accordance with and governed by the internal laws of the State of
Wisconsin.

10



--------------------------------------------------------------------------------



 



Section 17 No Limitation on Compensation; No Impact on Benefits.
     Nothing in the Plan shall be construed to limit the right of the Company to
establish other plans or to pay compensation to its employees, in cash or
property, in a manner that is not expressly authorized under the Plan. Except as
may otherwise be specifically stated under any employee benefit plan, policy or
program, no amount payable in respect of any Award shall be treated as
compensation for purposes of calculating a Participant’s right under any such
plan, policy or program. No person shall have a right to be selected as a
Participant, or, having been so selected, to receive any future Awards.
Section 18 No Constraint on Corporate Action.
     Nothing in this Plan shall be construed (a) to limit, impair or otherwise
affect the Company’s right or power to make adjustments, reclassifications,
reorganizations or changes of its capital or business structure, or to merge or
consolidate, or dissolve, liquidate, sell, or transfer all or any part of its
business or assets or (b) to limit the right or power of the Company, or any of
its affiliates to take any action which such entity deems to be necessary or
appropriate.
Section 19 Stockholder Rights.
     A Participant shall have no rights as a stockholder with respect to any
shares of Stock covered by an Award until he or she shall have become the holder
of record of such share(s), and no adjustments shall be made for dividends in
cash or other property or distribution or other rights in respect to any such
shares, except as otherwise specifically provided for in this Plan.
Section 20 Blue-Pencil.
     If any provision of this Plan is or becomes or is deemed invalid, illegal
or unenforceable in any jurisdiction, or would disqualify the Plan or any Award
under any law deemed applicable by the Committee, such provision shall be
construed or deemed amended to conform to applicable laws or if it cannot be
construed or deemed amended without, in the determination of the Committee,
materially altering the intent of the Plan, it shall be stricken and the
remainder of the Plan shall remain in full force and effect.
Section 21 Unfunded Plan.
     This Plan is an unfunded Plan and participants in the Plan shall have the
status of unsecured creditors of the Company with respect to the Plan.
Section 22 Headings and Captions.
     The headings and captions herein are provided for reference and convenience
only, shall not be considered part of this Plan, and shall not be employed in
the construction of this Plan

11